Citation Nr: 1208041	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the RO.  



FINDINGS OF FACT

1.  As a recipient of the Combat Action Ribbon, the Veteran is deemed to have engaged in combat with the enemy during active service in the Republic of Vietnam.  

2.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to bilateral hearing loss following his exposure to acoustic trauma while serving as a rifleman during his active service.  

3.  The currently demonstrated bilateral hearing loss is shown as likely as not to have had its clinical onset during the Veteran's active service including during combat in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral hearing loss is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000) 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required in this case.  


Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain conditions involving what are generally recognized as diseases of a chronic nature, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

However, the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran reports sustaining injury to his ears due to the exposure to helicopter engine noise, the fire from machine guns and the explosion of grenades while serving in the United States Marine Corps during combat in the Republic of Vietnam as a rifleman.  He asserts that this exposure caused him to develop bilateral hearing loss.  

Initially, the Board acknowledges that service treatment records are negative for a finding of hearing loss; however, the absence of evidence of a hearing disability during service is not fatal to a claim of service connection for hearing loss.  See 38 C.F.R. § 3.385; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Rather, service connection may still be granted if the medical evidence provides a sound basis for attributing the credible evidence of in-service acoustic trauma to the post-traumatic hearing loss disability.  See Hensley, 5 Vet. App. at 159.  

Significantly, the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, reflects that he was awarded a Combat Action Ribbon for his service in the Republic of Vietnam, which denotes combat service.  

It must be noted that, as a combat veteran, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id.  citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

As the Combat Action Ribbon denotes combat participation, the Board concedes that the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  

The Board further concedes that the Veteran has been diagnosed with VA compensable bilateral hearing loss under 38 C.F.R. § 3.385.  

In this regard, the Veteran's employment health records, received in May 2010, reveal that he experienced a gradual decrease in hearing acuity in both ears over the years, starting in December 1972.  These records show that he first began experiencing a hearing loss in the left ear in December 1983 and in the right ear in March 1996.  

Notably, the Veteran reported post-service non-occupational noise exposure in the form of snowmobiles/motorcycles, power tools, hunting, trap, skeet or target shooting, and music.  An audiometric examination report, dated in March 1996, shows that the Veteran wore hearing protection at work when needed.  

A September 2008 VA audiology diagnostic consultation report shows that he reported a history of bilateral hearing loss since being told that he had one when he started his job in 1972 after his employer performed a hearing evaluation.  At the time, the Veteran noted a history of in-service noise exposure to helicopter engines and explosions, and also vaguely described post-service recreational noise exposure that was not an issue because he wore ear protection.  

On VA audiology examination in November 2008, the examiner noted that the Veteran's service discharge examination showed he passed a whisper test in both ears at 15 feet when he left service.  He reported being in the infantry and being exposed to the noise of machine guns and grenades.  

The examiner noted a post-service history of being exposed to recreational noise in woodworking, although the Veteran reported wearing ear protection at those times and denied any post-service noise exposure while working as a lineman in a plant.  The VA audiometric testing showed that the Veteran clearly met the threshold requirements for VA hearing loss disability.  

However, the examiner opined that it was not at least as likely as not that the Veteran's current hearing loss was related to the acoustic trauma in the service.  The examiner based this opinion on the fact that there was no supporting audiogram available to provide a nexus or a configuration of the loss typical of high frequency hearing loss seen in acoustic trauma from gunshot or machine gun noise.  

The Board finds the November 2008 VA examiner's opinion to be of limited probative value, as it did not consider the Veteran's private employment health records, received in May 2010 or address the Veteran's assertion that he began to display hearing impairment as early as 1972, a few years after he was discharged from service.  

Moreover, the Veteran is competent to describe experiencing bilateral hearing loss since serving in combat as a rifleman in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board finds the Veteran's assertions to be competent, credible, and probative in this case.  Specifically, the Veteran's written testimony that he has experienced bilateral hearing loss after being exposed to excessive noise levels incident to his service as a rifleman while serving under combat conditions in the Republic of Vietnam are credible and consistent with the record.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing loss as likely as not is due to the Veteran's exposure to elevated and harmful noise levels beginning with his service in the Republic of Vietnam.  

By extending the benefit of the doubt to the Veteran, service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


